Citation Nr: 1734336	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to include alcohol abuse.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for syncope, to include as secondary to service-connected hypertension or gastroesophageal reflux disease (GERD). 

4. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to April 1987, and from August 1990 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has been transferred to the RO in Waco, Texas.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim for syncope to include fainting to syncope, to include as secondary to hypertension or GERD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations are necessary to assess the Veteran's claims for depression, migraine headaches, syncope, and hypertension.

With regard to the Veteran's depression, in a March 2010 VA examination, the examiner diagnosed the Veteran with major depressive disorder with a Global Assessment of Functioning (GAF) Score of 81, noting there is no substance abuse.  However, the examiner did not provide a medical opinion as to whether there is a nexus between an in-service injury or disease and the current disability.  The Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his depression.
Turning to the Veteran's claim for migraine headaches, service treatment records (STRs) show the Veteran was treated in January and March 1987 for bi-temporal headaches, but there is no other record of treatment for headaches since.  In the March 2010 VA examination, the examiner diagnosed migraine headaches based on the Veteran's subjective factors, such as experiencing headaches on average 3 times per month and lasting for 2 hours.  The Veteran did not report any symptoms, is not currently receiving any treatment, and is not experiencing any overall functional impairment.  In the August 2012 VA examination, the examiner noted the Veteran had not had a migraine headache in 6 months to a year.  However, neither examiner provides a medical opinion as to whether there is a nexus between an in-service injury or disease and the current disability.  The Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his migraine headaches.

With regard to the Veteran's claim for syncope, the Veteran's STRs indicate that the Veteran was hospitalized in March 2001 following a syncopal episode associated with significant rectal bleeding.  The medical impression was that the Veteran probably had a gastrointestinal (GI) bleed secondary to either hemorrhagic gastritis or recurrent ulcer disease.  The Veteran was hospitalized again in November 2008 with a diagnosis of vasovagal syncope.  In the March 2010 VA examination, the examiner reported there was no current diagnosis for syncope because there was no pathology to render a diagnosis.  However, in the August 2012 VA examination, the examiner noted hypertension with syncopal episodes.  While direct service connection for syncope seems unlikely, syncope secondary to service connected hypertension or GERD have not been medically assessed.  The Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of his syncope.

Finally, the Board notes that the Veteran is currently receiving a 0 percent rating for his service-connected hypertension.  The only medical evidence in the record regarding the Veteran's initial compensable rating claim for hypertension are his STRs and VA examinations in March 2010 and August 2012.  The STRs show that the Veteran's blood pressure readings were within normal limits with the exception of five readings in January 2004, February 2006, October 2008, November 2008, and January 2009.  Since the Veteran's separation from service, no additional blood pressure readings have been added to the record; no blood pressure readings were taken at either VA examination.  There is no information or evidence as to whether the Veteran continues to receive treatment for hypertension or what are his current symptoms.  The Board finds that the Veteran should be afforded a VA examination to assess the severity of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for new VA examination to determine the nature and etiology of his depression disability.  The electronic file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinion as to the following:

a)  Whether the Veteran has a current diagnosis of depression or depressive disorder.

b)  If the examiner determines the Veteran does not have a current diagnosis of depression or depressive disorder, when did the Veteran's condition resolve.  

c)  If the Veteran does have a current diagnosis of depression or depressive disorder, is it at least as likely as not (50 percent or greater probability) that the diagnosed condition was incurred in or otherwise related to military service.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

3.  After all of the development in the first paragraph has been completed to the extent possible, schedule the Veteran for new VA examination to determine the nature and etiology of his syncope.  The electronic file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinion as to the following:

a)  Whether the Veteran has a current diagnosis of syncope, including fainting.  The examiner should inquire as to the following: the symptoms reported by the Veteran; the frequency of the syncopal episodes; the duration of the syncopal episodes; the treatment of the syncopal episodes; and when the Veteran last had a syncopal episode. 

b)  If the examiner determines the Veteran does not have a current diagnosis of syncope, when did the Veteran's condition resolve.

c)  If the examiner determines the Veteran has a current diagnosis of syncope, is it at least as likely as not (50 percent or greater probability) that the diagnosed condition was incurred in or otherwise related to military service.

d)  If the examiner determines that the Veteran's diagnosis of syncope is not directly service-connected, is it at least as likely as not (50 percent or greater probability) that the diagnosed condition was caused or aggravated by his service-connected hypertension.  The examiner must determine the baseline and current level of severity of the syncope by reference to VA's Schedule for Rating Disabilities (34 C.F.R. Part 4).

e)  Alternatively, if the examiner determines that the Veteran's diagnosis of syncope is not directly service connected, is it at least as likely as not (50 percent or greater probability) that the diagnosed condition was caused or aggravated by his service-connected GERD.  The examiner must determine the baseline and current level of severity of the syncope by reference to VA's Schedule for Rating Disabilities (34 C.F.R. Part 4).

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

4.  After all of the development in the first paragraph has been completed to the extent possible, schedule the Veteran for new VA examination to determine the nature and etiology of his migraine headaches.  The electronic file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinion as to the following:

a)  Whether the Veteran has a current diagnosis of migraine headaches.  The examiner should inquire as to the following: the symptoms reported by the Veteran; the frequency of the migraine headaches; the duration of the migraine headaches; the treatment of the migraine headaches; and when the Veteran last had a migraine headache.  

b)  If the examiner determines the Veteran does not have a current diagnosis of migraine headaches, when did the Veteran's condition resolve.

c)  If the examiner determines the Veteran has a current diagnosis of migraine headaches, is it at least as likely as not (50 percent or greater probability) that the diagnosed condition was incurred in or otherwise related to military service.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

5.  After all of the development in the first paragraph has been completed to the extent possible, schedule the Veteran for new VA examination to determine the current severity of his hypertension.  The electronic file must be reviewed in conjunction with the claim.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control his hypertension.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




